Case 2:18-cr-14016-RLR Document 162 Entered on FLSD Docket 05/20/2020 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 2:18-CR-14016-ROSENBERG


 UNITED STATES OF AMERICA,

        Plaintiff,

 v.

 ARTHUR JOHN KRANZ,

        Defendant.
                                        /

                         ORDER DENYING WITHOUT PREJUDICE
                        MOTION FOR A REDUCTION OF SENTENCE

        This cause comes before the Court upon Defendant Arthur John Kranz’s (“Kranz”) Motion

 for a Reduction of Sentence under 18 U.S.C. § 3582(c)(1)(A)(i). DE 161. Kranz seeks release from

 prison in light of the COVID-19 pandemic. He presently is serving a 51-month sentence for mail

 fraud, wire fraud, theft of government funds, failure to disclose an event affecting the right to

 payment, and income tax evasion. See DE 142.

        Once a sentence of imprisonment is imposed, a court’s authority to modify the sentence is

 narrowly limited by statute. United States v. Phillips, 597 F.3d 1190, 1194-95 (11th Cir. 2010).

 Under § 3582(c)(1)(A), a court may modify a term of imprisonment:

        upon motion of the Director of the Bureau of Prisons, or upon motion of the defendant
        after the defendant has fully exhausted all administrative rights to appeal a failure of
        the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30
        days from the receipt of such a request by the warden of the defendant’s facility,
        whichever is earlier.

 18 U.S.C. § 3582(c)(1)(A).     The court may reduce the term of imprisonment if it finds that

 “extraordinary and compelling reasons warrant such a reduction” and “that such a reduction is
Case 2:18-cr-14016-RLR Document 162 Entered on FLSD Docket 05/20/2020 Page 2 of 6



 consistent with applicable policy statements issued by the Sentencing Commission.” Id. In making

 the decision whether to reduce the term of imprisonment, the court must also consider the factors set

 forth in 18 U.S.C. § 3553(a), to the extent that they are applicable. Id.

        “Exhaustion of administrative remedies may be either mandated by statute or imposed as a

 matter of judicial discretion.” Alexander v. Hawk, 159 F.3d 1321, 1325 (11th Cir. 1998). The

 Supreme Court has declared that, “[w]here Congress specifically mandates, exhaustion is required.”

 McCarthy v. Madigan, 503 U.S. 140, 144 (1992), superseded in part by statute on other grounds,

 Prison Litigation Reform Act of 1995, Pub. L. No. 104-134, 42 U.S.C. § 1997e, as recognized in

 Porter v. Nussle, 534 U.S. 517, 524 (2002); see also Coit Indep. Joint Venture v. Fed. Sav. & Loan

 Ins. Corp., 489 U.S. 561, 579 (1989) (“Our past cases have recognized that exhaustion of

 administrative remedies is required where Congress imposes an exhaustion requirement by statute.”).

 “[M]andatory language means a court may not excuse a failure to exhaust, even to take [special]

 circumstances into account.” Ross v. Blake, 136 S. Ct. 1850, 1856-57 (2016) (explaining that

 judge-made exhaustion doctrines are “amenable to judge-made exceptions,” but that “a statutory

 exhaustion provision stands on a different footing” because “Congress sets the rules—and courts have

 a role in creating exceptions only if Congress wants them to”); see also Booth v. Churner, 532 U.S.

 731, 741 n.6 (2001) (stating that “we will not read futility or other exceptions into statutory exhaustion

 requirements where Congress has provided otherwise”).

        The Eleventh Circuit Court of Appeals has echoed the Supreme Court on this point.

 See Alexander, 159 F.3d at 1326 (stating that “where Congress specifically mandates, exhaustion is

 required” (alteration and quotation marks omitted)). “Mandatory exhaustion is not satisfied by a

 judicial conclusion that the requirement need not apply.” Id.; see also Myles v. Miami-Dade Cty.

 Corr. & Rehab. Dep’t, 476 F. App’x 364, 366 (11th Cir. 2012) (“Because exhaustion is mandated by
                                                     2
Case 2:18-cr-14016-RLR Document 162 Entered on FLSD Docket 05/20/2020 Page 3 of 6



 the statute, we have no discretion to waive this requirement.”). “[T]he courts cannot simply waive

 those requirements where they determine they are futile or inadequate.” Alexander, 159 F.3d at 1326;

 see also Ga. Power Co. v. Teleport Commc’ns Atlanta, Inc., 349 F.3d 1047, 1050 (11th Cir. 2003)

 (explaining that “courts cannot waive an exhaustion requirement on the basis of futility where

 Congress specifically mandates exhaustion”); Cochran v. U.S. Health Care Fin. Admin., 291 F.3d

 775, 780 (11th Cir. 2002) (stating that exceptions to exhaustion such as futility or inadequacy “do not

 apply to a statutorily-mandated exhaustion requirement”).

        A judicially developed exhaustion requirement, on the other hand, may be excused by a court

 under certain circumstances as a matter of judicial discretion. See McCarthy, 503 U.S. at 144-46. In

 exercising that discretion, a court “must balance the interest of the individual in retaining prompt

 access to a federal judicial forum against countervailing institutional interests favoring exhaustion.”

 Id. at 146. Circumstances in which an individual’s interest may weigh against requiring exhaustion

 include (1) where “requiring resort to the administrative remedy may occasion undue prejudice to

 subsequent assertion of a state court action,” such as prejudice “from an unreasonable or indefinite

 timeframe for administrative action” or “irreparable harm if [the plaintiff is] unable to secure

 immediate judicial consideration of his claim”; (2) where there is “some doubt as to whether the

 agency was empowered to grant effective relief”; and (3) “where the administrative body is shown to

 be biased or has otherwise predetermined the issue before it.” Id. at 146-48 (quotation marks omitted).

        In Washington v. Barr, the Second Circuit Court of Appeals stated: “Even where exhaustion

 is seemingly mandated by statute or decisional law, the requirement is not absolute.” 925 F.3d 109,

 118 (2d Cir. 2019). The Second Circuit, however, provided no support for the proposition that an

 exhaustion requirement that is mandated by statute is not absolute. See id. Elsewhere in the opinion,

 in fact, the court cited to the Supreme Court’s declaration in McCarthy that, “‘Where Congress
                                                   3
Case 2:18-cr-14016-RLR Document 162 Entered on FLSD Docket 05/20/2020 Page 4 of 6



 specifically mandates it, exhaustion is required.’” Id. at 116 (alteration omitted) (quoting McCarthy,

 503 U.S. at 144). The court in Barr examined a situation in which the text of the statute at issue, the

 Controlled Substance Act, did not mandate exhaustion of administrative remedies. See id. But, “as

 a prudential rule of judicial administration,” the court nevertheless required exhaustion before the

 Drug Enforcement Administration prior to a lawsuit challenging the classification of marijuana as a

 Schedule I controlled substance, concluding that exhaustion was consistent with congressional intent

 and was “eminently sensible.” Id. at 115-18. The court then stated that exhaustion that “is seemingly

 mandated by statute . . . is not absolute.” Id. at 118. The court’s use of the word “seemingly” may

 have been a reference to an exhaustion requirement that, while not explicitly provided for in the

 statutory text, is consistent with the statutory purpose and congressional intent and therefore should

 be imposed as a matter of judicial discretion. See id. In any event, even if a statutory exhaustion

 requirement is not absolute in the Second Circuit, this Court is bound to follow Eleventh Circuit

 precedent, which, as stated above, holds that exhaustion is required when mandated by Congress.

 See, e.g., Alexander, 159 F.3d at 1326.

        Here, the Court is faced with an exhaustion requirement in § 3582(c)(1)(A) that Congress has

 mandated. Unless the Bureau of Prisons (“BOP”) itself moves for a sentence modification, a court

 “may not modify a term of imprisonment” unless the defendant “has fully exhausted all administrative

 rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf” or has

 waited “30 days from the receipt of such a request by the warden of the defendant’s facility,”

 whichever is earlier. 18 U.S.C. § 3582(c)(1)(A). The language that Congress chose to use is clear

 and unambiguous. The Court cannot read exceptions into § 3582(c)(1)(A).

        The Court is mindful that district courts across the country are split on this issue. Some courts

 have considered congressional intent and have concluded that, given the situation with the COVID-19
                                                   4
Case 2:18-cr-14016-RLR Document 162 Entered on FLSD Docket 05/20/2020 Page 5 of 6



 pandemic, Congress would not intend § 3582(c)(1)(A)’s exhaustion requirement to apply rigidly.

 Some courts, operating under circumstances where the Government has waived exhaustion, have

 ruled that § 3582(c)(1)(A)’s exhaustion requirement can be waived. 1

         However, after considering the binding precedent cited above, the Court concludes that it

 cannot excuse a defendant’s failure to exhaust administrative remedies before the BOP prior to

 seeking relief under § 3582(c)(1)(A). See United States v. Raia, 954 F.3d 595, 597 (3d Cir. 2020)

 (explaining that a defendant’s failure to comply with § 3582(c)(1)(A)’s exhaustion requirement

 “present[ed] a glaring roadblock foreclosing compassionate release”).

         Compliance with § 3582(c)(1)(A) does not cause an indefinite, or even a particularly long,

 delay for a prisoner to seek a sentence modification from a court. The statute places a limit on the

 time given for the BOP to act. If the BOP has not acted on a request after 30 days, the prisoner may

 then file a motion with a court. If the BOP denies the prisoner’s request in fewer than 30 days, the

 prisoner may turn to the court immediately.

         In his Motion for a Reduction of Sentence, Kranz states that he requested compassionate

 release from the warden of FCI Butner – Low, the prison in which he is confined. He does not give

 the date on which he submitted his request, nor does he provide a copy of the request. He states that

 the warden denied the request, but he does not provide a copy of any denial document or even the

 date of the denial. Moreover, he does not maintain that he appealed the warden’s denial. He instead




 1
   In other cases in which this Court has been presented with motions for sentence reduction, the Government consistently
 has refused to waive § 3582(c)(1)(A)’s exhaustion requirement. See, e.g., United States v. Alexander, 1:14-cr-20513-
 RLR (S.D. Fla.) (docket entry 78); United States v. Burkes, 9:18-cr-80113-RLR (S.D. Fla.) (docket entries 48 and 52);
 United States v. Hendry, 2:19-cr-14035-RLR (S.D. Fla.) (docket entry 187); United States v. Peterson, 2:17-cr-14070-
 RLR (S.D. Fla.) (docket entry 55); United States v. Reason, 2:16-cr-14002-RLR (S.D. Fla.) (docket entry 330); United
 States v. Van Deurzen, 2:15-cr-14075-RLR (S.D. Fla.) (docket entry 76). If the Government maintains that it can waive
 the exhaustion requirement and if it determines to waive the exhaustion requirement in this case, the Government shall
 file a Notice to that effect within two business days of the date of this Order.
                                                            5
Case 2:18-cr-14016-RLR Document 162 Entered on FLSD Docket 05/20/2020 Page 6 of 6



 contends that exhaustion of administrative remedies before the BOP is not required prior to seeking

 a sentence reduction from a court. The Court rejects that argument for the reasons given above.

         Before the Court will consider the merits of his release request, Kranz must demonstrate that

 he exhausted administrative remedies as § 3582(c)(1)(A) requires. The Court is sympathetic to

 Kranz’s health conditions and to the hardships that imprisonment creates and understands that he has

 legitimate concerns about the spread of COVID-19. But the Court notes that the BOP possesses

 greater knowledge about the conditions within its prisons, its response to the pandemic, and the

 adequacy of release plans. The BOP should be given the first opportunity to respond to Kranz’s

 request for a sentence reduction. For all of these reasons, his Motion for a Reduction of Sentence is

 denied without prejudice for him to exhaust administrative remedies before the BOP and to provide

 proof of the same.

         Accordingly, it is ORDERED AND ADJUDGED that Defendant Arthur John Kranz’s

 Motion for a Reduction of Sentence [DE 161] is DENIED WITHOUT PREJUDICE. As explained

 in footnote 1 above, if the Government maintains that it can waive the exhaustion requirement and if

 it determines to waive the exhaustion requirement in this case, the Government shall file a Notice to

 that effect within two business days of the date of this Order.

         DONE and ORDERED in Chambers, West Palm Beach, Florida, this 20th day of May, 2020.



                                                         ____________________________
                                                         ROBIN L. ROSENBERG
 Copies furnished to: Defendant, Counsel of Record       UNITED STATES DISTRICT JUDGE




                                                     6
